   Case 1:16-cv-09517-LAK-KHP Document 262-20 Filed 11/08/19 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


DANIEL KLEEBERG, LISA STEIN
ANd AUDREY HAYS,
                                        Plaintiffs,
                V


LESTER EBER, ALEXBAY, LLC
f/k/a LESTER EBER, LLC,
ESTATE OF ELLIOTT W. GUMAER, JR                                     Civil Action No.
and WENDY EBER,                                                     16-CV-9517(LAK)
                              Defendants,
           and
                                                                   AFFIDAVIT OF
EBER BROS. & CO, INC,,                                             WENDY EBER
EBER BROS. WINE AND LIQUOR CORP.,
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER- CONNECTICUT, LLC,
EBER-RHODE ISLAND, LLC,
EBER BROS. ACQUISITION CORP.,
EBER-METRO, LLC,
SLOCUM & SONS OF MAINE, INC.,
and CANANDAIGUA NATIONAL BANK & TRUST COMPANY,

                                       Nominal Defendants.


STATE OF CONNECTICUT              )
                                  )
COUNTY OF NEW HAVEN               )

                WENDY EBER, being duly sworn, deposes and states as follows:

      1.        I am a defendant in the above-captioned action. I make this Affidavit   in

support of the motion for partial summary judgment filed by me, as well as defendants

Alexbay, LLC flkla Lester Eber, LLC ("Alexbay") and Lester Eber (collectively "the Eber

Defendants").

Background

      2.        Nominal defendants Eber Bros. & Co., lnc. ("Eber Bros."),   a New York
corporation, Eber Bros. Wine and Liquor Corp., a New York corporation ("EBWLC"),
    Case 1:16-cv-09517-LAK-KHP Document 262-20 Filed 11/08/19 Page 2 of 9




Eber Bros, Wine and Liquor Metro, lnc. ("Metro"), a New York corporation, and Eber-

Connecticut, LLC alkla Slocum         & Sons      ("Eber CT"),   a Delaware limited liability
company, (collectively, the "Eber Entities") have operated wine and liquor distribution

businesses since the early part of the 20th century.

        3,      The following organizational charts are attached as Exhibit A:

                   a.   Chart A shows the organizational structure of the Eber Entities as

                        ofJune 1,2012;

                   b. Chart B shows the organizational     structure of the Eber Entities as

                        of July 31,2012;

                   c. Chart C shows the organizational     structure of the Eber Bros. and

                        EBWLC as of November 1,2019; and

                   d.   Chart D shows the organizational structure of Alexbay, Metro and

                        Eber CT as of November 1,2019.

        4.      I was CFO and Secretary of EBWLC from approximately 2007 until2012,

at which time I became President.

        5.      I am currently the President of Eber CT.

        6.      Beginning   in the early 2000's, the Eber Entities faced a number of
financial challenges due lo, inter alia, increasing competition and various economic

difficulties.

        7.      Most notably, Southern Wines & Spirits ("Southern")     -   one of the largest

wine and liquor distributors in the nation     -   entered the New York market in 2005.

Southern ultimately drove the Eber Entities out of the New York market.

                                              2
    Case 1:16-cv-09517-LAK-KHP Document 262-20 Filed 11/08/19 Page 3 of 9




        8.      As the business challenges mounted, Lester Eber loaned             significant

sums of money to the business to keep it afloat, and allow it to pay its debts, See

Affidavit   of Lester Eber, sworn to the     8th day   of   November, 2019 ("Lester Eber

Affidavit").

        9.     ln or about March or April 2010, Lester Eber wrote letters to his sisters,

Sally Kleeberg (the now deceased mother of Plaintiffs, Daniel Kleeberg and Lisa Stein),

and to Plaintiff, Audrey Hays. Copies of these letters are attached as Exhibit J to the

Lester Eber Affidavit,

        '10.   The letters detailed the financial struggles of the company (Eber CT was

the only operating entity at that point), and invited his sisters to participate in a $1.5

million dollar loan to the Eber Entities on a 'll3 basis. Ms. Kleeberg and Ms. Hays

summarily rejected the invitation to help save their family's business.

        11.    Despite Lester's loans, the prospects of Eber CT remained poor. lt

continued to face a host of debts and liabilities, including underfunded pension liabilities.


Pension Liabilities

        12. ln 1954, the Eber Bros. Wine & Liquor Corp. Retirement Plan (the
'EBWLC Plan") was adopted by EBWLC, as sponsor. A copy of the EBWLC Plan                    is

attached as Exhibit B.

        13.    The EBWLC Plan required the accrual and payment of pension benefits

and required EBWLC to make annual contributions to the EBWLC Plan to fund benefits

thereunder.



                                              3
   Case 1:16-cv-09517-LAK-KHP Document 262-20 Filed 11/08/19 Page 4 of 9




       14.    The EBWLC Plan sponsor, and the members of its "controlled group,"

including Metro, were required to make certain minimum annual contributions to the

EBWLC Plan,

       15.    Accrued benefits under the EBWLC Plan were liabilities required to be

reflected on a balance sheet of EBWLC under GAAP. Benefits paid under the EBWLC

Plan were expensed annually for financial accounting purposes.

       16.    The EBWLC Plan was a "single employer defined benefit plan" subject to

the termination insurance program established under Title lV of ERISA. 29 U.S.C.S.   S

1002(3), (41) and SS 1301 -1461.

       17.    On August 6,2014, the Pension Benefits Guaranty Corporation ("PBGC")

determined that termination of the EBWLC Plan was necessary because the EBWLC

Plan would be unable to pay benefits when due. A copy of the August 6,2014letter is

attached as Exhibit C.

       18.    Subsequently, by letterdated March 29,2016, the PBGC made a demand

for immediate payment of $6,237,920 of unfunded benefit liabilities and other related

amounts.

       19.    Further the March 29,2016 letter confirmed that although the pension

plan's sponsor was EBWLC, Metro was part of the "control group," and thus liable for

the debt. A copy of the March 29,2016 letter is attached as Exhibit D.

      20.     On January 19, 2016, the United States District Court for the Western

District of New York established April 30, 2010 as the termination date of the EBWLC



                                           4
    Case 1:16-cv-09517-LAK-KHP Document 262-20 Filed 11/08/19 Page 5 of 9




Retirement Plan. A copy of the Decision and Order of the Hon. Michael A. Telesca,

dated January 19,2016, is attached as Exhibit E.

        21.   The January 19,2016 Order also held, as a matter of law, that EBWLC

ceased operations by December        31   ,2007, and terminated all its employees by May 31,
2009. See Exhibit E at pp. 10-11.

        22.   Finally, the January 19, 2016 Order also held as a matter of law that "as of

April 30, 2010, the [EBWLC] 'controlled group'included...Eber Metro.,." See Exhibit E at

p. 3.

        23.   Michael   A.   Gallagher,      the President of Benefits Management       lnc.

("Benefits Management"), EBWLC's independent actuary, calculated that, as of June         1,

2012, the termination liability of the EBWLC Plan was $5,063,388. See Affidavit of

Michael A. Gallagher, dated November 5, 2019 ("Gallagher Affidavit").

        24.   Mr. Gallagher calculated that EBWLC would have needed $9,823,177 as

of June 1, 2012 to satisfy the EBWLC Plan's liability for all benefits to all participants,

but only had $4,759,789 in trust assets held by Canandaigua National Bank ("CNB').

See Gallagher Affidavit at fl6, 7.

        25.   Simple math shows a shortfall of $5,063,388.

        26.   This pension liability (and Mr. Gallagher's calculations) were included     in

the expert report of Frank C. Torchio ("Torchio Report"), in connection with             his

conclusion that Metro and EBWLC were insolvent as of May 23,            2012. See Torchio
Report at p. 12 attached as Exhibit F.



                                                5
   Case 1:16-cv-09517-LAK-KHP Document 262-20 Filed 11/08/19 Page 6 of 9




       27.    Put simply, as of the termination date, i.e. April 30, 2010, Eber Bros.,

EBWLC and Metro were jointly and severally liable for the underfunded EBWLC Plan.


Teamsters

       28.   Similarly, Eber Bros., EBWLC and Metro were jointly and severally liable

for liabilities to the New York State Teamsters Conference & Retirement Fund (the
"Teamsters Fund").

       29.   The Teamsters Fund was a "multi-employer employee benefit plan" as

defined in Sections 3(3) and 37(A) of ERISA, 29 U.S.C. 1002(3) and 37(A).

       30.    EBWLC was a participating employer in the Teamsters Fund as defined in

Section 3(5) of ERISA, 29 U.S.C. 1002(5). For a multiemployer employee benefit plan,

all businesses "which are under common control" are treated as a single employer for

purpose of withdrawal liability and jointly and severally liable for the unfunded vested

benefits. 29 U.S.C. S 1301(bX1).

       31.   On January 10, 2008, the Teamsters Fund assessed an                employer

withdrawal liability of $2,212,367.47 against the Eber "controlled group", which included

Eber Bros., EBWLC and Metro. See Notice of Demand for Payment of Employer

Withdrawal Liability dated January 10,2008, from the Teamsters Fund           to   EBWLC

attached as Exhibit G.

       32.   As of June 1,2012, the remaining employer withdrawal liability to the
Teamsters Fund of the Eber "controlled group" was approximately $1,421,029.95. See

Amended Modification Agreement dated July 30, 2012 attached as Exhibit H.


                                            6
   Case 1:16-cv-09517-LAK-KHP Document 262-20 Filed 11/08/19 Page 7 of 9




       33.       This liability is further evidenced by the August 1, 2012 Confession of

Judgment that I executed on behalf of EBWLC. A copy of the Confession of Judgment

is attached as Exhibit l.

       34.       While the Confession of Judgment was formally executed on August           1,

2012, as set forth above, the debt was known well before that        -   and obviously known

prior to the 2012 UCC proceeding discussed below.

UCG Proceedinq

       35.       As set forth above, as well as in the Lester Eber Affidavit,        between

approximately 2002 and 2012, Lester loaned over $3.5 million (including interest) to the

Eber Entities.

       36.       Subsequent to 2007, Eber CT was the only entity still operating. EBWLC

and Metro had no business operations, and were generating no cash flow.

       37.       By that time, EBWLC's only material asset was its controlling equity
interest in Metro, and Metro's only material asset was its controlling equity interest      in

Eber CT.

       38.       EBWLC and Metro failed to pay any of the principal or interest on the

loans made by Lester Eber.

       39.       On or about January 18,2012, Alexbay sent EBWLC and Metro a notice

pursuant to New York UCC 9-620, proposing to accept EBWLC's controlling equity

interest in Metro, and Metro's controlling equity interest in Eber CT, in full satisfaction of

the loans. A copy of the Notice is attached as Exhibit J.



                                              7
    Case 1:16-cv-09517-LAK-KHP Document 262-20 Filed 11/08/19 Page 8 of 9




         40.   After consulting with our accountants and attorneys, the EBWLC Board

made the decision to consent to the proposal.

         41.   ln that regard, the Board believed that the termination liability of the
EBWLC Plan was a "debt" of EBWLC, as plan sponsor, because of its obligations under

the Plan itself.

         42.   Similarly, the Board believed that the termination liability was also       a

contingent liability of Eber Bros. and Metro. lmmediately prior to the 2012 Foreclosure,

the members of the "controlled group" were Eber Bros., EBWLC (as Plan sponsor), and

Metro.

         43.   Therefore, the termination liability was a joint and several liability to the

PBGC of each "controlled member"       - with an extremely high probability of becoming a
matured liability to the PBGC upon the inevitable termination of the EBWLC Plan.

         44.   Subsequent events with respect to actions of the PBGC proved that the

Board's judgment immediately prior to the 2012 Foreclosure was entirely correct.

         45.   Finally, while there had been a Subordination Agreement between Lester

Eber and Wells Fargo (relating to previous loans made by Wells Fargo to the Eber

Entities), the Wells Fargo loan(s) had been paid off by 2012.

         46.   As Eber Metro and EBWLC were insolvent, there was no legal basis to

challenge the proceeding, and no legal impediment to acquiescing to the proposed

turnover. This was confirmed in consultation with EBWLC's independent counsel.

         47.   Accordingly, on June 5, 2012, after receiving judicial confirmation of the

commercial reasonableness       of the   transaction, EBWLC consented         to   Alexbay's

                                             B
   Case 1:16-cv-09517-LAK-KHP Document 262-20 Filed 11/08/19 Page 9 of 9




acceptanoe of EBWLG's ownership interest in lVetro in full satisfaction of the debt owed

to Alexbay. A copy of the Written Consent is attached as Exhibit K.




 Sworn to before me this
Kla^v of November 2019.
                                               0
                                                   of lrlAw   Yo*


 Notary Public

                                        ll"at I q




                                           o
